685 S.E.2d 103 (2009)
Gerald T. LANE, Employee
v.
AMERICAN NATIONAL CAN COMPANY, Employer, Self-Insured
Gallagher Bassett Services, Inc., Servicing Agent.
No. 120P09.
Supreme Court of North Carolina.
October 8, 2009.
J. Griffin Morgan, Winston-Salem, for Gerald T. Lane.
George H. Pender, Raleigh, for Am. National Can Co., et al.

ORDER
Upon consideration of the petition filed on the 23rd of March 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."